Appeal from order and judgment (one paper), Supreme Court, New York County (Louise Gruner Gans, J.), entered May 22, 2002, which denied and *165dismissed the petition brought pursuant to CPLR article 78 to annul the December 12, 2000 determination by the New York State Division of Parole denying petitioner’s application for parole, unanimously dismissed, without costs.
Since petitioner has been released to parole supervision, his appeal is moot (People ex rel. Irwin v New York State Bd. of Parole, 280 AD2d 353 [2001]). Concur — Andrias, J.P., Saxe, Rosenberger, Williams and Gonzalez, JJ.